TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 28, 2015



                                       NO. 03-15-00213-CR


                                 Ex parte Kelly James McCarty




          APPEAL FROM 33RD DISTRICT COURT OF BURNET COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
           DISMISSED AS MOOT -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the denial of an application for a writ of habeas corpus signed by the trial

court. Having reviewed the record, the Court dismisses the appeal as moot. The appellant shall

pay all costs relating to this appeal, both in this Court and the court below.